PER CURIAM.
This is a timely appeal from a conviction and sentence for second-degree murder. The only direct evidence presented by the state consisted of testimony from an eyewitness who implicated appellant’s brother as the perpetrator, rather than appellant. Moreover, the scientific and circumstantial evidence presented by the state did not clearly contradict that testimony. We conclude that the evidence will not sustain appellant’s conviction; therefore, we need not reach the remaining issues raised on appeal. We reverse the conviction and remand with directions to enter a judgment of acquittal.
Reversed and remanded with directions.
BOOTH and WOLF, JJ., concur; ERVIN, J., concurs with written opinion.